Citation Nr: 1739140	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-29 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to recognition of the appellant as the surviving spouse of the Veteran, to include for the purpose of establishing entitlement to dependency and indemnity compensation (DIC), death pension based on dependency status, and accrued benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1979 to June 2000.  He died in August 2007 and the appellant seeks status as the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2012 Administrative Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appellant requested a Board hearing that was scheduled for November 2016, but she failed to appear at the scheduled hearing. See 38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The appellant married the Veteran in January 2005. 

2.  The Veteran and the appellant legally divorced on July [redacted], 2007.  

3.  The Veteran and the appellant did not thereafter remarry or enter into a common law marriage.  

4.  The record reflects that the Veteran died in August 2007.






CONCLUSION OF LAW

The appellant is not entitled to recognition as the Veteran's surviving spouse for the purpose of entitlement to VA benefits.  38 U.S.C.A. §§ 101(3), 103(c), 5107 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.102 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the provisions of the Veterans Claims Assistance Act of 2000 (the VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 to 5107) are not applicable to the claim adjudicated herein because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on facts.  See also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board finds that any deficiency in VA's VCAA notice or development action with regard to the issue adjudicated herein is harmless error. 

When a veteran dies, his or her surviving spouse may be eligible to receive VA death benefits, to include Dependency and Indemnity Compensation (DIC) benefits, death compensation, and death pension.  See 38 U.S.C.A. §§ 1121, 1310, 1541; 38 C.F.R. §3.50(a).  VA DIC benefits are payable to a surviving spouse who was married to the veteran (1) within 15 years of the end of the period of service in which the injury or disease causing the veteran's death was incurred or aggravated; or (2) one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. § 1304; 38 C.F.R. § 3.54(c). 

Consequently, "surviving spouse" status is a threshold requirement for both DIC and death pension benefits.  For a person to establish recognition as a surviving spouse of a veteran, there must be evidence of a valid marriage to the veteran under the laws of the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  A valid marriage may be established by various types of documentary evidence together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage, provided that such facts, if they were to be corroborated by the evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205(a). 

A surviving spouse for VA purposes is defined as a person whose marriage to a veteran meets the requirements of 38 C.F.R. §3.1(j) and who was the spouse of the veteran at the time of the veteran's death; and (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (2) has not remarried or has not since the death of the veteran lived with another person and held himself/herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. §§ 3.50(b), 3.53.  A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances.  See 38 C.F.R. §3.54. 

The State of Texas provides for common law marriage, with such an arrangement being called an informal marriage under state law.  In a judicial, administrative, or other proceeding, the marriage of a man and woman may be proved by evidence that (1) a declaration of their marriage has been signed; or (2) the man and woman agreed to be married and after the agreement they lived together in Texas as husband and wife and they represented to others that they were married.  Tex. Fam. Code Ann. § 2.401(a).  The proponent of such a marriage may establish these elements by either direct or circumstantial evidence.  See Russell v. Russell, 865 S.W.2d 929, 932 (Tex. 1993).

The appellant argues that she was the Veteran's spouse at the time of the Veteran's death.  A marriage certificate shows that the Veteran and the appellant were married in January 2005 in Travis County Texas.  The appellant was added as a dependent of the Veteran's in the same month.  In August 2007, the Veteran's mother reported that the Veteran had died in August 2007 of a heart attack.  The Veteran's mother also reported that the Veteran had divorced in July 2007.  The Veteran's death certificate from August 2007 reports his cause of death as Coronary Artery Thrombosis with Atherosclerotic Coronary Vascular Disease.  The death certificate notes that the Veteran was divorced and the "informant's" name lists the Veteran's mother.  No mention is made of the appellant on the Veteran's death certificate.  A VA memo dated August 2007 notes again that the Veteran's mother reported the Veteran was divorced in July 2007.  The record also contains a bill for funeral expenses that is from the Veteran's mother's town of residence, in Mississippi, at the time of the Veteran's death, and not the Texas town where the Veteran lived.  A February 2008 application for burial benefits lists the same Mississippi town as the place of the funeral home and the Veteran's sister as the claimant who paid for the Veteran's burial expenses.  

The appellant filed an application for dependency and indemnity compensation in January 2012.  The appellant indicated that she was the surviving spouse of the Veteran and that she had lived continuously with the Veteran since the date of marriage to the date of his death.  In September 2012, a representative from Bexar County Records Department confirmed that the Veteran and the appellant had finalized their divorce.  A copy of the finalized divorce decree between the Veteran and the appellant dated July 2007 was submitted in September 2012.  

A lay statement from the appellant's friend, J.M., dated October 2013, reports that the Veteran and the appellant were married in January 2005 and renewed their vows in August 2007.  J.M. also notes that the two were separated and the appellant moved back in with the Veteran in April 2007.  J.M. concludes by noting that the Veteran stopped the divorce proceedings the first week of May 2007 and the appellant and the Veteran were happily married until the Veteran's death.  A letter from J.Y. reports that the Veteran and the appellant separated and then reunited in April 2007.  The letter also confirmed the August 2007 vow renewal and that the Veteran stopped the divorce proceedings with a letter that was enclosed.  Finally J.Y. notes that the appellant and the Veteran lived as husband and wife until the Veteran's passing.  An unsigned letter from the Veteran dated in 2007 states that he has reconsidered making the divorce final after running into the appellant in April 2007.  Another letter from T.O. submitted in October 2013 states that the appellant moved back into the Veteran's house in April 2007 and that the Veteran and the appellant were thereafter living together and married at the time of his death.  A letter from K.M. confirms that the Veteran and appellant separated briefly, but reunited in April 2007.  K.M. asserted that the Veteran had no intention of divorcing the appellant and that the Veteran and the appellant lived together as husband and wife until his death.  

In her October 2013 substantive appeal, the appellant asserted that she had reconciled with the Veteran prior to his death.  The Board acknowledges and is sympathetic to the appellant's assertions that she and the Veteran reconciled before his death.  However, as cited above, the criteria for recognition as a surviving spouse for purposes of entitlement to DIC requires that an appellant was the spouse of the Veteran at the time of the Veteran's death.  See 38 U.S.C.A. §§ 101(3), 1310; 38 C.F.R. §§ 3.5, 3.50(b).  As for the exception under 38 C.F.R. § 3.53(a), where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse, this only applies if the Veteran and appellant were separated, and not divorced.  While numerous statements have claimed that the Veteran did not divorce the appellant or stopped the divorce proceedings, the file contains a final divorce decree between the Veteran and the appellant dated July 2007.  No explanation has been offered for why this decree is invalid or inaccurate.  Thus, the Board concludes that the Veteran and the appellant were divorced at the time of his death. 

As noted, Texas provides for common law marriages when the man and woman agreed to be married and after the agreement they lived together in Texas as husband and wife and they represented to others that they were married.  Yet all of the evidence from the time of the Veteran's death indicates that he was divorced at the time.  His mother reported to VA that the Veteran had died and was divorced, his mother is listed on the death certificate, not the appellant, the death certificate lists the Veteran as divorced, the Veteran's sister paid for his burial expenses, not the appellant, and the Veteran was buried in the Mississippi town where he mother and sister resided, not in Texas.  The Board finds the contemporaneous evidence immediately following the Veteran's death persuasive as to whether the Veteran and the appellant "agreed to be married" and "represented to others that they were married."  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than subsequently reported history).

The Board acknowledges the presence of statements in the record indicating that the Veteran and the appellant were not divorced or had reconciled at the time of his death.  However, these statements include inconsistencies which undermine their credibility.  The appellant stated in her January 2012 application that she had lived with the Veteran continuously from the time of marriage to the time of his death.  Yet statements from J.M. and T.O. indicate that the two were living separately and then moved in together in April 2007.  Letters from J.M. and J.Y. indicate that the Veteran stopped the divorce proceedings in May 2007, yet the divorce was finalized in a July 2007 decree, indicating the Veteran did not stop the proceedings.  J.Y. included a letter from the Veteran reporting that he had reconsidered his divorce, but the letter was unsigned and it is not clear it was ever submitted to the court.  Further, the later final divorce decree indicates that he did not stop the proceedings.  As such, to the extent that these statements conflict with the evidence that the Veteran and appellant were divorced at his death, the Board does not find them credible.  

The appellant's arguments and the law have been considered, but for the reasons described above, the status sought as the Veteran's surviving spouse is precluded by law.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414 (1990). 

In this case, the appellant and the Veteran were no longer married upon his death. On the basis of the foregoing, the Board must find that she lacks basic eligibility for VA death pension, accrued benefits, and DIC benefits on the basis of her claimed status as the Veteran's surviving spouse.

Although the Board is sympathetic to the appellant's claim, it is the law, and not the facts, that are dispositive of the claim as she does not meet the legal criteria to establish status as the deceased Veteran's surviving spouse for purposes of VA benefits.  Accordingly, the Board is left with no recourse but to deny as a matter of law the claim for VA death benefits, to include for the purpose of establishing entitlement to DIC, death pension based on dependency status, and accrued benefits.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for the purpose of establishing entitlement to VA death benefits is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


